59 F.3d 166NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Ronald GRAHAM, Plaintiff--Appellant,and Michael A. RIDDICK;  Mike J. Martin;  Thomas L. McLamb, Plaintiffs,v.Edward MURRAY, Director;  E.C. Morris, Deputy Director;Charles Thompson, Warden;  Major Thorne;  Lieutenant West;Sandra Collins;  Carl Hester;  Sylvia Whitten;  SergeantLea;  Joanne Royster;  Thomas C. Bullock, Lieutenant;  JerryDavis;  Samuel Batts;  Irene Dunn;  Dorothy Campbell,Defendants--Appellees,andCorporal SINGLENTON;  Corporal Robinson;  Michael Moore;Mickey William;  Corporal Jackson;  Lieutenant Brown;Lieutenant Rice;  Lieutenant Pulley;  Captain Speede;Sergeant Felker;  Corporal Alexandria;  Sergeant Boyd;Counselor Irving, Defendants.
No. 95-6218.
United States Court of Appeals, Fourth Circuit.
Submitted May 18, 1995.Decided June 23, 1995.

Ronald Graham, Appellant Pro Se.  Jill Theresa Bowers, OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for Appellees.
Before NIEMEYER and WILLIAMS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order denying relief on his 42 U.S.C. Sec. 1983 (1988) complaint.  We have reviewed the record and the district court's opinion, and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  Graham v. Murray, No. CA-93-1158-2 (E.D. Va.  Jan. 20, 1995).


2
We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED